     Case 2:20-cv-00676-JAM-EFB Document 26-1 Filed 07/02/20 Page 1 of 2


1    Michael Shipley (SBN 233674)
2    michael.shipley@kirkland.com
     KIRKLAND & ELLIS LLP
3    555 South Flower Street
4    Los Angeles, California 90071
     Telephone: (213) 680-8400
5    Facsimile: (213) 680-8500
6
     Attorneys for Defendants
7    AVKARE, INC. and AMNEAL
8    PHARMACEUTICALS, INC.

9                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF CALIFORNIA
10
11   MASAO HENDRIX, individually,            )   CASE NO. 2:20-cv-00676-JAM-EFB
     and on behalf of all others similarly   )
12   situated,                               )
                                             )   The Honorable John A. Mendez
13                Plaintiff(s),              )
                                             )   [PROPOSED] ORDER GRANTING
14         v.                                )   STIPULATION OF PLAINTIFF AND
                                             )
     AVKARE, INC.; AMNEAL                    )   DEFENDANTS AVKARE, INC. AND
15                                               AMNEAL PHARMACEUTICALS,
     PHARMACEUTICALS, INC.;                  )
16   EXPRESS SCRIPTS, INC.; and              )   INC. FOR AN ORDER STAYING
     JOHN DOES 1-100,                        )   THE TIME TO RESPOND TO
17                                           )   PLAINTIFF’S COMPLAINT AND/OR
                  Defendants.                )   AMENDED COMPLAINT
18                                           )
                                             )
19                                           )
                                             )
20
21
22
23
24
25
26
27
28
      Case 2:20-cv-00676-JAM-EFB Document 26-1 Filed 07/02/20 Page 2 of 2


1
2            Pursuant to the stipulation of the parties herein, the Court hereby orders that
3    Defendants Avkare, Inc. and Amneal Pharmaceuticals, Inc.’s time to respond, move,
4    or otherwise plead to Plaintiff’s Complaint and/or Amended Complaint is stayed
5    pending the resolution of Plaintiff’s 1406(a) motion to transfer the current action to
6    the District of New Jersey and a decision regarding consolidation of In re Metformin
7    Marketing and Sales Practices Litigation, Civil Action No. 20-cv-2324.
8            IT IS SO ORDERED.
9    Date:                       , 2020
10                                                         Hon. John A. Mendez
                                                           United States District Judge
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                       [PROPOSED] ORDER
                                              1
